Title: Thomas Jefferson to José Corrêa da Serra, 19 April 1814
From: Jefferson, Thomas
To: Corrêa da Serra, José


          Dear Sir Monticello Apr. 19. 14.
          Mr Randolph first, and latterly mr Short have flattered me with the hope that you would pay us a visit with the returning season.
			 I should
			 sooner have pressed this but that my vernal visit to Bedford was approaching, and I wished to fix it’s precise epoch, before I should write to you. I shall set out now within a few days, and be absent probably all the month of May; and shall be very
			 happy to see you here on my return, or as soon after as may be. it will give me the greatest
			 pleasure, and our whole family joins in the invitation, if, consulting your own convenience and
			 comfort,
			 you would make as long a stay with us as these should permit. you know our course of life. to place our friends at their ease we shew them that we are so ourselves; by pursuing the necessary
			 vocations of the day, and enjoying their company at the usual hours of society.
			 you will find the summer of Monticello much cooler than that of Philadelphia, equally so with that of the neighborhood of that place, and more healthy. the amusements it
			 offers are such as you know, which, to you, would be principally books and botany.
			 mr Randolph’s resignation of his military commission will enable him to be an associate in your botanical rambles. come
			 then, my dear Sir, and be one of our family as long as you can bear a separation
			 from the science of the world.
			 since Bonaparte’s discomfiture I wish much to see you, to converse with you on the probable effect that will have on the state of the world, of it’s science, it’s liberty, it’s peace & prosperity, and
			 particularly on the situation of our literary friends in Europe. percieving the order of nature to be that individual happiness shall be inseparable from the practice of virtue, I am willing to hope it may have ordained that the fall of the wicked shall
			 be the rise of the good.
          I can readily fulfil M. Cuvier’s request for the skin & skeleton of the Mink. I have procured a fine skin, and can at any time get the entire subject. the difficulty will be to find a vessel which would recieve so large a subject, and preserve the spirits in which it
			 would be immersed. but this shall be a an article of consultation when you are with us.
			 the cranium of the buffalo cannot be
			 procured but from the other side of the Missisipi. there I can readily obtain it. but it must go thence by the way of New Orleans, which cannot well be till peace.I have done for mr Warden what you and himself wished as to his commission. it’s effect with the government I have not learned. I also
			 suggested to the government your observation on the difference of structure in
			 vessels which the difference of specific gravity between salt & fresh water might render useful.
			 Accept my thanks for Fossombroni’s book, which tho topographical, presents circumstances of curiosity. I salute you with sincere affection and respect.
          Th:
            Jefferson
        